Title: To James Madison from Charles Pinckney, 28 August 1802
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
August 28: 1802 In Madrid
I send you my account for the last three months. The only charge of consequence is for the Post Office which is to me a very disagreeable one because they will give no Voucher. I have applied to them repeatedly & they always say they never do. While almost every American who has friends or Business in Madrid incloses his letters & packets under cover to me & particularly while large Bundles of Newspapers & Documents are sent by Post it will always be the case. I do not know how to remedy it, for the regulations here oblige you to take every thing directed to you, otherwise they refuse to deliver you any You may wish to take.
In the course of the last three months my extra Expences have been enormous, on account of the Wedding of the Kings Daughter to the heir of the Two Sicilies—being invited to the Wedding I was of course exposed to them, but not knowing whether this ought to be considered as a Contingency I have made no charge nor can I unless you should think I ought to be entitled to them—nor have I done so for all my extra expences in attending the Court at the Sitios except for mule hire although I understand many other ministers are allowed to charge their extra expences for that, or have a fixed extra allowance on that account.
I know how much they talk of money in America & how narrowly public Expenditures are examined & finding that I am not unfrequently the object of censure from those who do me the honour to suppose I have had some hand in putting a stop to their infamous & malicious designs against the honour, the peace & the liberties of their country, I am to request should any charge at any time appear to you improper or such as ought not to be charged to contingencies, immediately to deduct it & charge it to my account for Outfit & salary of which I have yet recieved but little. My confidence in your friendship is such that I am ready to be bound by your Opinion, nor would I have it supposed for millions that I had charged one cent improperly—pursuing the prospects I now have Money is with me a very secondary object. I write you no opinions on France & her politics. You will hear all & judge for yourself. I am sure our Opinions are in unison & not wishing to commit myself to paper where there is a possibility of the Letters being lost I conclude with my best Wishes to yourself & Lady & my most affectionate respects to the President. I am dear Sir With regard & esteem Yours Truly
Charles Pinckney
 

   
   RC (DLC). Enclosure not found.


